Case 1:11-cv-00691-LAK-RWL Document 2091-60 Filed 10/02/18 Page 1 of 3




    EXHIBIT 60
           Case 1:11-cv-00691-LAK-RWL Document 2091-60 Filed 10/02/18 Page 2 of 3




From:                            Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                            Monday, October 16, 2017 10:03 PM
To:                              Ian Watson; John van Merkensteijn
Subject:                         see below -- important/confidential


Categories:                      KF2



Please do not send around.


This is potentially breakthrough stuff -- see below.


Want to talk about this when u guys get a chance. Kathleen is Phil Fontaine's wife and she is a major force in
Canada as a human rights lawyer and activist.


SRD


Hi  Steven
Thanks for your note. I have as you know a few ideas that could perhaps be of some assistance going forward
with the case, one of which is a conference at my university with national and international experts. The
emphasis would be on restorative justice and would bring together experts from a variety of backgrounds - law,
environment, history, business, philosophy, climate change specialists, etc., including of course some of the
claimants themselves. The concept would be to re—frame the case, assuming resolution in the form of a win-win
settlement. If we could get representation from the oil industry here in Calgary, the epicentre of the oil industry
in Canada, that would, I think, bring significant pressure to bear on Chevron to come to the table instead of
following their scorched earth policy which does not fly well in Canada. Let me know what you think. I have
raised the concept with a few of my senior colleagues at the law faculty and they think it would be a great idea.
I would need some significant funding to pull it off I think if we got funding, we could work on a timeline of
having conference in the spring. I could get a lot of law student volunteers I am sure. We also have public
interest law clinic that is a possible resource. Let me know what you think,
All the best,
Kathleen
Kathleen Mahoney FRSC, QC
Fellow of the Royal Society of Canada
Trudeau Fellow
Fulbright Fellow
Sir Allen Sewell Fellow
Barrister and Solicitor
Professor of Law
Website: http://www3.telus.net/kmahoneV


Kathleen Mahoney - telus.net

www3.telus.net




                                                         1




                                                                                                            JVM 002886
           Case 1:11-cv-00691-LAK-RWL Document 2091-60 Filed 10/02/18 Page 3 of 3


Welcome to Kathleen Mahoney's web-site. Here you will find Kathleen's biography, her CV, her
latest blogs, and the latest news.


Tel: (403) 239-8982
Fax: (403) 208-1714




                                                    2




                                                                                               JVM 002887
